                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                                    3:18-cv-00453-FDW
                                  (3:13-cr-00163-FDW-1)


PATRICIA DIANE CLARK,               )
                                    )
                  Petitioner,       )
                                    )
            vs.                     )                          ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

       THIS MATTER is before the Court on Petitioner’s letter [Doc. 15], which the Court

construes as a motion for a certificate of appealability.

       On May 9, 2019, the Court dismissed Petitioner’s Section 2255 Motion to Vacate, Set

Aside, or Correct Sentence with prejudice as untimely and expressly declined to issue a certificate

of appealability. [Doc. 13 at 4].

       Now, the Petitioner moves the Court to issue her a certificate of appealability. [Doc. 15].

Under Rule 11(a) of the Rules Governing Section 2255 cases, “[i]if the court denies a certificate,

a party may not appeal the denial but may seek a certificate from the court of appeals under Federal

Rule of Appellate Procedure 22.” As such, the Petitioner’s motion is not properly before this Court

and it will be denied.

       IT IS, THEREFORE, ORDERED that:

       Petitioner’s motion for a certificate of appealability [Doc. 15] is DENIED.

                                                   Signed: July 3, 2019
